OPINION OF THE COURT
Per Curiam.
By decision and order of this Court dated November 17, 1999, *9(1) the respondent was suspended from the practice of law pursuant to 22 NYCRR 691.4 (Z) (1) (ii) and (iii), pending further order of this Court, upon a finding that he was guilty of professional misconduct immediately threatening the public interest based upon his substantial admissions under oath and other uncontroverted evidence of professional misconduct, (2) the Grievance Committee was authorized to institute and prosecute a disciplinary proceeding against the respondent, and (3) the issues raised were referred to the. Honorable Theodore R. Kupferman, as Special Referee, to hear and report. The decision and order dated November 17, 1999 required the respondent to serve and file an answer to the petition within 10 days after his receipt of it. After several attempts at service, the respondent was personally served in Washington, D.C., on December 9, 1999.
The petition contains six separate charges of professional misconduct against the respondent, including providing false information to his client, failing to timely commence an action on behalf of his client, failing to duly register with the Office of Court Administration, and neglecting a matter entrusted to him. The respondent has not answered the petition.
Although personally served with the instant notice of motion on March 14, 2000, the respondent has made no reply. Accordingly, the charges against him must be deemed admitted.
Based on the respondent’s refusal to comply with this Court’s decision and order dated November 17, 1999, he is in default and the charges contained in the petition must be deemed admitted. The Grievance Committee’s motion adjudging the respondent in default and imposing discipline upon him is granted. The respondent is disbarred on default and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., O’Brien, Ritter, Santucci and Luciano, JJ., concur.
Ordered that the petitioner’s motion to impose discipline upon the respondent based upon his failure to appear or answer is granted; and it is further,
Ordered that, pursuant to Judiciary Law § 90, effective immediately, the respondent, Stephen G. Leahy, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall continue to comply with this Court’s rules governing the conduct of disbarred, sus*10pended, and resigned attorneys (see, 22 NYCRR 691.10); and it is further,
Ordered that, pursuant to Judiciary Law § 90, effective immediately, Stephen G. Leahy is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.